ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
11 Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent acknowledges that he failed to make reasonable efforts to ensure that other lawyers in his law firm conformed their conduct to the Rules of Professional Conduct, in violation of Rule 5.1(a) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Thomas C. McBride, Louisiana Bar Roll number 9210, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, ■with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.